Order unanimously affirmed, without costs. Memorandum: Defendant has neither asserted nor established any prejudice arising out of the court’s vacatur of the conditional order of preclusion and its subsequent direction that defendant accept plaintiffs’ bill of particulars and supplemental bill of particulars. In the absence of such a showing the decision of the court was within its discretion (see CPLR 2004) and in view of the severity of the infant plaintiff’s injuries and the complicated nature of the case as well as the fact that the bill of particulars was served a mere six days after expiration of the preclusion order, we find no abuse of that discretion (Batista v St. Luke’s Hosp., 46 AD2d 806). (Appeal from order of Onondaga Supreme Court — vacate preclusion order.) Present — Marsh, P. J., Moule, Cardamone, Simons and Goldman, JJ.